Citation Nr: 1211214	
Decision Date: 03/28/12    Archive Date: 04/05/12

DOCKET NO.  05-29 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for a psychiatric disability.  

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a right ankle disability.  

3. Whether new and material evidence has been submitted to reopen a claim for service connection for a right shoulder disability.  

4. Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1979 to September 1979.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO found no new and material evidence was present to reopen claims for service connection for a psychiatric disability, a right ankle disability and a right shoulder disability.  Also, the RO denied an original claim for service connection for a back disability.  

In May 2009, the Board remanded this claim for Kent notice, to verify the Veteran's period of service, to retrieve VA medical records, and for Social Security Administration (SSA) records.  The Board finds this development has been completed.  

The Veteran requested a hearing on his September 2005 appeal form.  Records show he failed to appear to this hearing and has not given any cause for his failure to appear.  The Board considers this request withdrawn.  

The issue of entitlement to 38 U.S.C.A. § 1151 benefits has been raised by a February 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The claim for service connection for a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1. A May 2002 RO decision denied a claim for service connection for a psychiatric disability, the Veteran did not file a notice of disagreement and the decision became final.  

2. Evidence received since the May 2002 RO decision relates to an unestablished fact necessary to substantiate the claim for service connection for a psychiatric disability and raises a reasonable possibility of substantiating the claim.  

3. A February 1996 RO decision denied a claim for service connection for a right ankle disability, the Veteran did not file a substantive appeal, and the decision became final.  

4. Evidence received since the February 1996 RO decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right ankle disability and does not raise a reasonable possibility of substantiating the claim.  

5. A February 1996 RO decision denied a claim for service connection for bursitis (claimed as right shoulder bursitis), the Veteran did not file a substantive appeal, and the decision became final.  

6. Evidence received since the February 1996 RO decision does not relate to an unestablished fact necessary to substantiate the claim for service connection for a right shoulder disability and does not raise a reasonable possibility of substantiating the claim.  

7. A back disability did not have its onset or increase in severity during service and is not otherwise related to service.  



CONCLUSIONS OF LAW

1. The RO's May 2002 decision that denied a claim of service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2001); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

2. New and material evidence has been received to reopen a claim for service connection for a psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3. The RO's February 1996 decision that denied a claim of service connection for a right ankle disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

4. New and material evidence has not been received to reopen a claim for service connection for a right ankle disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

5. The RO's February 1996 decision that denied a claim of service connection for bursitis (claimed as right shoulder disability) is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011).  

6. New and material evidence has not been received to reopen a claim for service connection for a right shoulder disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

7. A back disability was not incurred in or the result of service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

For the claim for service connection for a back disability, in a June 2004 letter, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011) and it's implementing regulation 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  This letter also informed the Veteran of the process by which initial disability ratings and effective dates are assigned in a separate November 2009 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

For the new and material evidence claims, a November 2009 letter notified the Veteran of information and evidence necessary to substantiate his new and material evidence claims.  In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States Court of Appeals for Veterans Claims (Court) noted that the appellant must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the appellant as to the basis for the prior final denial and as to what evidence would be necessary to substantiate the claim.  

The November 2009 letter informed the Veteran that for his new and material evidence claims for a right ankle and right shoulder disability no present disability had been shown.  The Veteran was also informed as to the definitions of new and material evidence.  

As explained below, the claim for a psychiatric disability is being reopened and remanded; the Board is not precluded from adjudicating this new and material evidence claim.  With respect to the VCAA, the Board is taking action favorable to the Veteran by reopening the claim of service connection for a psychiatric disability.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  

The duty to assist contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2011).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and relevant medical records have been secured, including Social Security Administration (SSA) records and VA records.  Records requested in the May 2009 Board remand have been received; the RO complied with the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2011).  

In the present case, VA examinations are not warranted for the claims regarding a right ankle and a right shoulder disability as the Board has found that new and material evidence has not been presented to reopen the claims.  As for the claim for service connection for a back disability, the Board finds there is no evidence establishing that an event, injury, or disease occurred in service.  As a result, a VA examination is not warranted.  



New and Material Evidence Claims

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  In determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2011), the Court held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

Regarding whether there is new and material evidence to reopen a claim for service connection for a psychiatric disability, the procedural history shows that the original claim was denied in April 1980 because no present disability was shown.  In December 1985, the Veteran filed a claim to reopen service connection for a nervous condition.  The same month the RO reopened and denied the claim; a current diagnosis of schizophrenia was noted.  In February 1996, April 1999, May 2002 and August 2004 the RO found no new and material evidence had been received to reopen the Veteran's claim (characterized either as a nervous condition or schizophrenia).  In the August 2004 RO decision it was explained that there was evidence of a current psychiatric disability and that a nexus to service was lacking.  The claim may be reopened if new and material evidence is submitted.  Manio, 1 Vet. App. 140.  

Prior to the May 2002 decision, evidence in the file included service treatment records, service personnel records, VA records, and the Veteran's statements.  To summarize, there was no indication of a psychiatric disability during service or at separation.  August 1979 service personnel records showed that the Veteran requested to be discharged to care for his mother; statements from his superiors showed he had a lack of motivation and the required mental ability to gain a military occupational specialty.  The separation examination was negative for complaints, diagnoses or symptoms of a psychiatric disability.  

The same month of separation, in September 1979, the Veteran filed a claim for psychiatric disability.  A November 1979 VA psychiatric examination report shows he denied psychiatric intervention during his short time in service, a mental status examination was normal and no psychiatric disorder was found.  

A VA record from 1985 showed that the Veteran was diagnosed with Axis I schizophrenic disorder, paranoid type, chronic in acute exacerbation of symptoms.  He was hospitalized at a VA contract facility (MEPSI).  Other VA MEPSI records from 1985 and 1986 show the events precipitating admission at that time was that the Veteran got very anxious, had insomnia and was aggressive toward his father.  One note states that the history of the illness dated back to 1977 after his parents divorced.  It was stated that while on active duty he started to be nervous, insomniac and very restless.  After that he was hospitalized in Miami, and at the State Hospital in Florida.  

VA records from the 1990s showed continuous psychiatric treatment.  

Since the May 2002 decision, the evidence in the file includes more VA records (some from the 1980s), SSA records (some from the 1980s), confirmation of the Veteran's period of service and the Veteran's statements.  As stated above, the May 2009 Board remand required the RO to search for SSA and other VA records that did not appear to be in the file.  These records have been received; VA records were received in December 2009 and the SSA records were received in August 2009.  

An August 2009 Personnel Information Exchange System (PIES) response stated that the Veteran served on active duty from January 16, 1979 to September 6, 1979 (notwithstanding his DD 214, which states he entered service in July 1979).  

Additional evidence received includes VA records from January 1980 reflecting that the Veteran was diagnosed with anxiety and an anxiety reaction.  This was within one year of separation from service, which is the earliest post service treatment for psychiatric problems of record.  The Board finds the January 1980 VA records are new and material evidence because they could help the Veteran to substantiate his claim for service connection for a psychiatric disability.  As a result, the claim for service connection for a psychiatric disability is reopened.  

Regarding whether there is new and material evidence to reopen a claim for service connection for a right ankle disability, the procedural history of this claim shows that in April 1980 the RO originally denied the claim because no present disability and no nexus were shown.  No new and material evidence was found in December 1985 or February 1996 RO decisions; no present disability and no nexus were shown.  

Prior to the February 1996 RO decision, the evidence in the claims file consisted of service treatment records, service personnel records, VA medical records and the Veteran's claims.  

The Veteran's October 1978 entrance examination was normal.  A July 1979 service treatment record shows he injured his right ankle while playing basketball.  The diagnosis was sprain.  The next day he was given a walking cast on the right foot and a profile.  An X-ray showed that he had no recent fracture but there was soft tissue swelling.  The cast was removed fourteen days later.  By the end of the month the orthopedic clinic stated he was doing well and no prescription was needed.  At the separation examination in August 1979, a clinical evaluation of the feet and lower extremities was normal.  He denied foot trouble or a joint deformity.  

The Veteran was given a VA examination in November 1979.  He reported a past right ankle fracture.  An examination of the ankles was negative, as was an X-ray.  

Since the February 1996 RO decision, the evidence in the file consists of VA records from 1979, 1980 and July 1990 (all received August or December 2009).  The evidence shows in December 1979 the Veteran complained of pain in ankle at a VA appointment.  January 1980 records show the Veteran complained of stiffness and pain.  One record from that month shows the right ankle range of motion was within normal limits and he had a normal gait.  A July 1990 X-ray of the right ankle was essentially negative.  

The Board finds that new and material evidence has not been received because the additional evidence does not establish that the Veteran has a present disability and as a result no nexus can be established.  While new, the additional records are not material to the claim.  Without new and material evidence, the application to reopen the claim must be denied.  

Regarding whether there is new and material evidence to reopen a claim for service connection for a right shoulder disability, the original denial was in April 1980; the RO found there was no present disability.  In December 1985 and February 1996, the RO again found there was no shoulder or bursitis diagnosis for the Veteran.  

Prior to the February 1996 RO decision, the evidence in the file consisted of service treatment records, a negative VA examination, and the Veteran's claims.  In August 1979, a service treatment record shows the Veteran complained of right shoulder pain after having to drop in formation the day before.  The assessment was right shoulder pain.  There was tenderness in the bicepital groove.  He was given an injection for pain.  At the separation examination, also in August 1979, a clinical evaluation of the upper extremities was normal.  He denied a painful or trick shoulder.  

A month later he filed a claim for bursitis.  At the November 1979 VA examination, the Veteran said he was treated for upper back pains and right shoulder bursitis in the military.  An examination of the shoulders was negative.  An X-ray of the right shoulder showed no pathology and was normal.  

In May 1986, the Veteran said he was on duty exercising when he hurt his right shoulder.  

Since the February 1996 RO decision, the evidence in the file includes VA records, SSA records and the Veteran's statements.  A December 1979 VA record (received in December 2009) showed an assessment of pain in his right shoulder.  In January 1980, (received in August 2009) VA records show right shoulder pain and possible "pericapsulitis, rule out sprain".  The Veteran reported on his January 1986 SSA application (received in August 2009) that he had a right shoulder bursitis problem but in April 1986 SSA determined that the Veteran's only disability was schizophrenia.  

The Board finds that new and material evidence has not been received because the additional evidence does not show that the Veteran has a present disability and as a result no nexus can be established.  While new, the additional VA records are not material to the claim (except for possibly the April 1986 SSA determination that the Veteran only had schizophrenia, which would weigh against the claim).  Without new and material evidence, the application to reopen the claim must be denied.  

Service Connection Claim

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

In adjudicating this claim, the Board must assess the competence and credibility of the Veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness's personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2011).  

The Board must also assess the credibility, and therefore the probative value of the evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429 (1995); Madden v. Gober, 125 F. 3d 1477 (Fed. Cir. 1997).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Lay evidence stating that any event occurred does not have to be accepted unless documentary evidence can prove otherwise.  Rather, the probative value of lay statements is to be weighed like all other evidence.  Bardwell v. Shinseki, 24 Vet. App. 36 (2011).  

The Board finds that a preponderance of the evidence is against the claim for service connection for a back disability and that service connection is not warranted.  Both the October 1978 and August 1979 reports of medical examination and history were negative for back diagnoses, complaints or symptoms.  The Veteran specifically denied recurrent back pain upon separation.  When the Veteran filed his claim for compensation in September 1979, he did not claim back trouble.  

At the November 1979 VA examination, the Veteran complained of back pain in service.  A musculoskeletal examination was negative.  

The Veteran complained of back pain in VA records in December 1979 and January 1980.  He did not state he had a back problem related to service in filing his December 1985 claim.  An April 1986 SSA determination found he only had psychiatric disabilities.  In April 2001, a VA discharge summary noted low back pain.  In July 2005, a VA psychiatry record showed Axis III chronic low back pain.  A VA primary care record from the same month shows the Veteran complained of low back pain.  There was tenderness in spine and a reduced range of motion.  Discogenic disease was to be ruled out.  

The Veteran is competent to state that he has had back pain since his service since that is within his own experience.  38 C.F.R. § 3.159(a)(2).  The Board does not find the Veteran credible in his report that he has had back problems since service because he denied back trouble at separation in September 1979.  Also, the back was negative at a November 1979 VA examination.  The Veteran has filed multiple claims in between the present and separation from service and he did not report a back disability or problems in those claims.  It seems reasonable that if he had back problems related to service, he would have mentioned them when filing his earlier claims and was aware of the compensation program.  For these reasons, the Veteran is not credible in stating he had a back disability since service.  Caluza, 7 Vet. App. 498.  His statements are assigned no weight.  

The Board finds that service connection for a spine disability is not warranted because the preponderance of the evidence weighs against the claim.  There is no competent and credible evidence showing continuity of symptomatology.  38 C.F.R. § 3.303(b).  Also the evidence does not show a nexus to service.  The claim is denied.  


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a psychiatric disability and to that extent the claim is allowed and reopened.  

New and material evidence has not been received to reopen a previously denied claim for service connection for a right ankle disability and the claim is denied.  

New and material evidence has not been received to reopen a previously denied claim for service connection for a right shoulder disability and the claim is denied.  

Service connection for a back disability is denied.  


REMAND

The Board finds that a VA examination is warranted to determine the nature and etiology of the Veteran's psychiatric disability.  As explained above, service treatment records are negative for diagnoses, complaints or symptoms of psychiatric disability.  Service personnel records seem to indicate the Veteran was worried about his mother and did not want to stay in the Army.  A November 1979 VA psychiatric examination report shows the examiner stated he had "no gross psychiatric disorder."  

In January 1980, the Veteran visited VA twice and was diagnosed with anxiety and an anxiety reaction.  The next treatment record (received in August 2009) is an
August 1984 VA hospital summary from Miami VA Medical Center; the diagnosis was psychosis of unknown origin and substance abuse.  In an October 1984 VA record (received August 2009), the Veteran was diagnosed with schizophrenia, residual type.  

From 1985 to 1986, the Veteran was admitted to VA MEPSI for hospitalization; he was diagnosed with Axis I schizophrenic disorder, paranoid type, chronic in acute exacerbation of symptoms and Axis II paranoid personality.  Symptoms such as anxiety, insomnia and aggressiveness preceded hospital admission.  One note stated he reported that the history of the illness dated back to 1977 after his parents divorced.  It was stated that while on active duty he started to be nervous, suffer insomnia and was very restless.  

An August 1985 record stated that the Veteran had residual schizophrenia, but it was not incurred in service.  

A February 1986 SSA psychiatric evaluation shows the Veteran said while in the army for seven months in 1979 his nerves were affected due to the pressure of the job.  He started in heavy machinery but ended up in infantry.  He said he did not accept this and got an honorable discharge.  He went to New York to work as an elevator operator, but got fired and his nerves were affected more.  The diagnosis was schizoaffective disorder.  In March 1986, SSA found the Veteran was disabled due to schizophrenia with an onset date of August 1984 (date of the first VA hospitalization).  

In the late 1990s the Veteran began referencing trauma in service.  A November 1997 VA Bronx record stated under military history: "US Army 1979; 24 hours/1 mission to bomb an airport in Nicaragua."  In March 1998, the Veteran reported that he started hearing voices and having other symptoms in 1984.  Before 1984, he had not seen a psychiatrist and had not been on psychiatric medications.  A May 1998 VA record showed that posttraumatic stress disorder (PTSD) had been ruled out and the impression was chronic paranoid schizophrenia.  In March 2011, the Veteran came up with a new trauma and reported to a psychiatrist that in 1979 he saw an accident where some people got wounded in basic training at Ft. Leonard Wood.  In May 2011, the Veteran claimed to VA for the first time that he had PTSD due to this incident.  

Also notable in the Veteran's psychiatric history is that in December 1997 (printed in July 2009) the Veteran was given a VA neuropsychological examination.  He was referred due to slurred speech and disorganized behavior.  He had a history of schizophrenia, chronic paranoid type, and several hospitalizations.  His medical history was significant for multi-substance abuse.  After much testing, the impression was mild impairment of mental ability due to a combination of structural brain dysfunction and emotional factors.  The result pattern suggested left hemisphere focal brain damage.  

The Board finds the Veteran has credibility problems regarding trauma in service because he didn't mention any trauma until the late 1990s and his story has changed at least once (compare the story in the July 2002 SSA psychiatric examination with the one in the March 2011 VA record).  However, he does have a long psychiatric history with mostly diagnoses for schizophrenia.  

Accordingly, the case is REMANDED for the following action: 

1. Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any psychiatric disability.  The claims folder and a copy of this remand must be made available to the examiner in conjunction with this examination.  The examiner should reference the relevant records cited above.  

* For each psychiatric disability found, the examiner should opine as to whether there is a 50 percent probability or greater that it had its clinical onset in service or is otherwise related to active duty.  If a psychosis is diagnosed, did it manifest to a compensable degree within the first post service year?  

The rationale for all opinions must be provided and the examiner should reconcile the diagnosis or diagnoses found on examination with the other diagnoses of record.  The examiner should cite to evidence in the claims file in explaining all conclusions.  

2. After the above development is completed, undertake any other development action that is deemed warranted, and re-adjudicate the claim for service connection for a psychiatric disability.  If the decision remains in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative.  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal.  An appropriate period of time should be allowed for response.  

No action is required of the veteran until he is notified by the RO; however, the veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


